




Exhibit 10.14




AMENDMENT NUMBER ONE
to the
AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT
dated as of May 17, 2013
among
BARCLAYS BANK PLC,
SUTTON FUNDING LLC
and
NATIONSTAR MORTGAGE LLC


This AMENDMENT NUMBER ONE (this “Amendment”) is made as of this 18th day of
July, 2013, by and among Barclays Bank PLC (a “Purchaser” and “Agent”), Sutton
Funding LLC (a “Purchaser”) and Nationstar Mortgage LLC (“Seller”), to that
certain Amended and Restated Master Repurchase Agreement, dated as of May 17,
2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Repurchase Agreement”), by and among Seller and Purchasers.
 
WHEREAS, Purchasers, Agent and Seller have agreed to amend the Repurchase
Agreement as more particularly set forth herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:


SECTION 1.    Amendments. Effective as of July 18, 2013 (the “Effective Date”),
the Repurchase Agreement is hereby amended as follows:


(a)Section 2 of the Repurchase Agreement is hereby amended by adding the defined
term “Seasoned Mortgage Loans” as follows:


“Seasoned Mortgage Loan” means a Mortgage Loan that was purchased by Seller in
the secondary market as a seasoned loan and that was originated more than twelve
(12) months prior to the Purchase Date for such Mortgage Loan.
(b)    Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined term “Aged Mortgage Loan” in its entirety and replacing it with the
following:


“Aged Mortgage Loan” means a Mortgage Loan (except for Seasoned Mortgage Loans)
for which the time between the Origination Date and the date of determination is
more than (i) forty-five (45) days, with respect to Fannie Mae Mortgage Loans
and Freddie Mac Mortgage Loans, (ii) forty-five (45) days, with respect to
Ginnie Mae Mortgage Loans, (iii) sixty (60) days, with respect to Jumbo Mortgage
Loans, (iv) forty-five (45) days, with respect to Modified Loans and (v) 180
days with respect to an FHA Buyout Loan, if it is a Pre-Foreclosure Loan.




--------------------------------------------------------------------------------




(c)    Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined term “Maturity Date” in its entirety and replacing it with the
following:


“Maturity Date” means September 27, 2013.
(d)    Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined term “Maximum Age Since Origination” in its entirety and replacing it
with the following:


“Maximum Age Since Origination” means for each Eligible Mortgage Loan (other
than Wet-Ink Mortgage Loans and Seasoned Mortgage Loans), the following period
of time commencing with the related Origination Date for which such Eligible
Mortgage Loan may be subject to a Transaction hereunder: (i) sixty (60) days for
Fannie Mae Mortgage Loans and Freddie Mac Mortgage Loans, (ii) sixty (60) days
for Ginnie Mae Mortgage Loans, (iii) ninety (90) days for Jumbo Mortgage Loans,
(iv) sixty (60) days for Modified Loans and (v) 364 calendar days for FHA Buyout
Loans. Wet-Ink Mortgage Loans shall have the aging restrictions set forth in the
Pricing Side Letter.
SECTION 2.    Fees and Expenses. Seller agrees to pay to Purchaser all fees and
out of pocket expenses incurred by Purchaser and Agent in connection with this
Amendment, including all reasonable fees and out of pocket costs and expenses of
the legal counsel to Purchaser and Agent incurred in connection with this
Amendment, in accordance with Section 23(a) of the Repurchase Agreement. In
addition, as a condition precedent to the effectiveness of this Amendment,
Seller shall have paid to Purchaser the fee set forth in Section 2 of Amendment
Number One to the Pricing Side Letter, dated as of July 18, 2013, by and between
Seller and Purchaser.


SECTION 3.    Defined Terms. Any terms capitalized but not otherwise defined
herein should have the respective meanings set forth in the Repurchase
Agreement.


SECTION 4.    Limited Effect. Except as amended hereby, the Repurchase Agreement
shall continue in full force and effect in accordance with its terms. Reference
to this Amendment need not be made in the Repurchase Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Repurchase Agreement, any reference in any of such items to the Repurchase
Agreement being sufficient to refer to the Repurchase Agreement as amended
hereby.


SECTION 5.    Representations. In order to induce Purchasers and Agent to
execute and deliver this Amendment, Seller hereby represents to Purchasers and
Agent that as of the date hereof, (i) Seller is in full compliance with all of
the terms and conditions of the Program Documents and remains bound by the terms
thereof, and (ii) no Default or Event of Default has occurred and is continuing
under the Program Documents.


SECTION 6.    Governing Law. This Amendment and the rights and obligations of
the parties hereunder shall be construed in accordance with and governed by the
laws of the State of New York, without regard to principles of conflicts of laws
(other than Sections 5-1401 and 5‑1402 of the New York General Obligations Law
which shall be applicable).


SECTION 7.    Counterparts. For the purpose of facilitating the execution of
this Amendment, and for other purposes, this Amendment may be executed
simultaneously in any number of counterparts. Each counterpart shall be deemed
to be an original, and all such counterparts shall constitute one and the same




--------------------------------------------------------------------------------




instrument. The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.


[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]




























































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Purchasers, Agent and Seller have caused their names to be
duly signed to this Amendment by their respective officers thereunto duly
authorized, all as of the date first above written.
BARCLAYS BANK PLC,
Purchaser and Agent




By: /s/ Ellen V. Kiernan     
Name: Ellen V. Kiernan
Title: Director




SUTTON FUNDING LLC,
Purchaser




By: /s/         
Name:
Title:




NATIONSTAR MORTGAGE LLC,
Seller




By: /s/ Ellen Coleman    
Name: Ellen Colman
Title: Treasurer




